Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 1 of 34 PageID: 623



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   JODIE MARKOCH,
                                          1:20-cv-00417-NLH
                          Plaintiff,
                                          OPINION
   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.


APPEARANCES:

JENNIFER STONAGE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

     On behalf of Plaintiff

SHAWN CHEREE CARVER
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET - SIXTH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant


HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Supplemental
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 2 of 34 PageID: 624



Security Income (“SSI”) 1 under Title XVI of the Social Security

Act.    42 U.S.C. § 401, et seq.     The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled since June 16, 2015.       For the reasons stated below,

this Court will affirm that decision.

       I.   BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff, Jodie Markoch, claims that she cannot work 2 and

is entitled to SSI due to her impairments of affective

disorder, PTSD, anxiety disorder, cognitive disorder,

attention deficit disorder, lumbar degenerative

disease/arthropathy, irritable bowel syndrome, right shoulder

pain, carpal tunnel syndrome, cervical degenerative disc

disease, hip pain, bunions and substance abuse disorder. 3           On



1 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or
disabled. 42 U.S.C. § 1381 et seq.

2 Plaintiff has never engaged in work defined as “substantial
gainful activity” by the regulations, but she has reported
working in the past at a grocery store deli counter, as a
laborer at a printing business and at an electronics
manufacturer, and at a fitness club. (R. at 236, 250, 345).
She also reported having a cleaning business for eleven years
(R. at 60, 368). Plaintiff last worked in 2010.
3 The claimant was 41 years old at the time of her claim for
SSI, which is defined as a younger individual (age 18-49). 20
C.F.R. § 416.963. “If you are a younger person (under age
                               2
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 3 of 34 PageID: 625



November 7, 2015, Plaintiff protectively filed an application

for SSI, 4 alleging that she became disabled as of June 16,

2015. 5

      After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on September 14, 2018.        On October 30, 2018,

the ALJ issued an unfavorable decision.         Plaintiff’s Request

for Review of Hearing Decision was denied by the Appeals

Council on January 4, 2019, making the ALJ’s decision final.

Plaintiff brings this civil action for review of the

Commissioner’s decision.




50), we generally do not consider that your age will seriously
affect your ability to adjust to other work.” Id.
4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that her onset date of
disability is June 16, 2015, the relevant period for
Plaintiff’s SSI claim begins with her November 7, 2015
application date, through the date of the ALJ’s decision on
October 30, 2018. See 20 C.F.R. § 416.202 (claimant is not
eligible for SSI until, among other factors, the date on which
she files an application for SSI benefits); 20 C.F.R. §
416.501 (claimant may not be paid for SSI for any time period
that predates the first month she satisfies the eligibility
requirements, which cannot predate the date on which an
application was filed).
                               3
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 4 of 34 PageID: 626




II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”        42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”          Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

      A reviewing court has a duty to review the evidence in

its totality.      See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.
                                    4
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 5 of 34 PageID: 627



1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).      Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.           Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
                                    5
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 6 of 34 PageID: 628



           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).

     Although an ALJ, as the fact finder, must consider and

evaluate the medical evidence presented, Fargnoli, 247 F.3d at

42, “[t]here is no requirement that the ALJ discuss in its

opinion every tidbit of evidence included in the record,” Hur

v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004).           In terms of

judicial review, a district court is not “empowered to weigh

the evidence or substitute its conclusions for those of the

fact-finder.”    Williams, 970 F.2d at 1182.       However, apart

from the substantial evidence inquiry, a reviewing court is

entitled to satisfy itself that the Commissioner arrived at

his decision by application of the proper legal standards.

Sykes, 228 F.3d at 262; Friedberg v. Schweiker, 721 F.2d 445,

447 (3d Cir. 1983); Curtin v. Harris, 508 F. Supp. 791, 793

(D.N.J. 1981).

     B.    Standard for SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically


                                    6
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 7 of 34 PageID: 629



determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).

     Under this definition, a Plaintiff qualifies as disabled

only if his physical or mental impairments are of such

severity that he is not only unable to perform his past

relevant work, but cannot, given his age, education, and work

experience, engage in any other type of substantial gainful

work which exists in the national economy, regardless of

whether such work exists in the immediate area in which he

lives, or whether a specific job vacancy exists for him, or

whether he would be hired if he applied for work.           42 U.S.C. §

1382c(a)(3)(B) (emphasis added).

     The Commissioner has promulgated regulations 6 for

determining disability that require application of a five-step

sequential analysis.     See 20 C.F.R. § 416.920.       This five-step

process is summarized as follows:

     1.    If the claimant currently is engaged in substantial
           gainful employment, he will be found “not disabled.”

     2.    If the claimant does not suffer from a “severe

6 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not
indicate that any of the amendments are applicable to the
issues presented by Plaintiff’s appeal.
                               7
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 8 of 34 PageID: 630



             impairment,” he will be found “not disabled.”

      3.     If the severe impairment meets or equals a listed
             impairment in 20 C.F.R. Part 404, Subpart P,
             Appendix 1 and has lasted or is expected to last for
             a continuous period of at least twelve months, the
             claimant will be found “disabled.”

      4.     If the claimant can still perform work he has done
             in the past (“past relevant work”) despite the
             severe impairment, he will be found “not disabled.”

      5.     Finally, the Commissioner will consider the
             claimant’s ability to perform work (“residual
             functional capacity”), age, education, and past work
             experience to determine whether or not he is capable
             of performing other work which exists in the
             national economy. If he is incapable, he will be
             found “disabled.” If he is capable, he will be
             found “not disabled.”

20 C.F.R. § 416.20(b)-(f).

      Entitlement to benefits is therefore dependent upon a

finding that the claimant is incapable of performing work in

the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).         In the first four steps of

the analysis, the burden is on the claimant to prove every

element of his claim by a preponderance of the evidence.            See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former


                                    8
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 9 of 34 PageID: 631



job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”     Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

     C.    Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability through the end of the relevant time period.            At

step two, the ALJ found that Plaintiff’s affective disorder,

anxiety disorder, cognitive disorder, attention deficit

disorder (ADHD) and lumbar degenerative disc disease/

arthropathy were severe.      At step three, the ALJ determined

that Plaintiff’s severe impairments or her severe impairments

in combination with her other impairments did not equal the

severity of one of the listed impairments.         Plaintiff did not

have any past relevant work, 7 but the ALJ determined that


7 As noted above, supra note 2, Plaintiff did not perform work
that qualified as “past relevant work” under SSA regulations,
but she still performed various jobs, including having her own
cleaning business, until 2010. See SSR 82-62 (“The term ‘work
experience’ means skills and abilities acquired through work
previously performed by the individual which indicates the
type of work the individual may be expected to perform. Work
for which the individual has demonstrated a capability is the
best indicator of the kind of work that the individual can be
expected to do. Sections 404.1565(a) [DIB] and 416.965(a)
                               9
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 10 of 34 PageID: 632



Plaintiff’s residual functional capacity (“RFC”) rendered her

capable of performing unskilled work at the light exertional

level 8 (steps four and five).

      The ALJ determined Plaintiff’s RFC to be as follows:

      After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual
      functional capacity to perform light work as defined in
      20 CFR 416.967(b) except that she could engage in work
      related activities involving frequent climbing of stairs
      and ramps, occasionally climbing of ladders, ropes or
      scaffolds. She can understand, remember and apply simple
      instructions, making simple decisions in the work place
      and do simple repetitive tasks. She can occasionally make
      adjustment to workplace routine. She could have

[SSI] of the regulations state as follows: ‘We consider that
your work experience applies [i.e., is relevant] when it was
done within the last 15 years, lasted long enough for you to
learn to do it, and was substantial gainful activity
[SGA].’”).

8 See 20 C.F.R. § 416.968 (explaining that unskilled work “is
work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time”);
20 C.F.R. § 416.967 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”); 20 C.F.R. § 416.967 (“Light
work. Light work involves lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up
to 10 pounds. Even though the weight lifted may be very
little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of
the time with some pushing and pulling of arm or leg controls.
To be considered capable of performing a full or wide range of
light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we
determine that he or she can also do sedentary work, unless
there are additional limiting factors such as loss of fine
dexterity or inability to sit for long periods of time. . .
.”).
                               10
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 11 of 34 PageID: 633



       occasional contact with supervisors and co-workers and no
       contact with the public. She would be off task 8 percent
       of the work day in addition to normal breaks of 15
       minutes each morning and afternoon and 30 minutes for
       lunch and would use one day of unscheduled absence per
       month.

(R. at 21.)

       At the hearing, a vocational expert (“VE”) testified that

someone with Plaintiff’s RFC would be capable of performing

jobs such as a packer, production helper, and racker.            (R. at

32.)

       Plaintiff argues that the ALJ erred in the following

ways: (1) the ALJ erred at step two by not finding her

Irritable Bowel Syndrome (“IBS”), right shoulder pain, carpal

tunnel syndrome, cervical degenerative disc disease, hip pain,

knee pain, and bunions to be severe impairments; (2) the ALJ

erred in failing to perform a function-by-function analysis in

his RFC determination; (3) the ALJ erred in his evaluation of

the opinion evidence; and (4) the ALJ’s finding that Plaintiff

would be off-task eight percent of the workday is not

supported by substantial evidence in the record.           The Court

will address each argument in turn.

       1.   Whether the ALJ erred at step two

       Plaintiff argues that the medical records demonstrate

that Plaintiff suffered from the impairments of IBS, right


                                    11
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 12 of 34 PageID: 634



shoulder pain, carpal tunnel syndrome, cervical degenerative

disc disease, hip pain, knee pain, and bunions, and Plaintiff

expressed subjective complaints about these impairments, but

the ALJ failed to find them to be severe impairments.            To the

extent that the ALJ was correct that they were not severe

impairments, Plaintiff argues that the ALJ erred in not

considering these impairments in combination with her severe

impairments in making his RFC determination.

      At step two, the ALJ has to “consider the medical

severity of a claimant’s impairment(s).”         20 C.F.R. §

416.920(a)(4)(ii).     “The severity test at step two is

a ‘de minimis screening device to dispose of groundless

claims.’”    McCrea v. Comm'r of Soc. Sec., 370 F.3d 357, 360–61

(3d Cir. 2004) (citation omitted).        The severe impairment

“must have lasted or must be expected to last for a continuous

period of at least twelve months.”        20 C.F.R. § 416.905(a).

In order to have a severe impairment, the impairment or

combination thereof must significantly limit a person’s

“physical or mental ability to do basic work activities.”            20

C.F.R. § 416.920(c).      The burden at step two is on the

claimant to show “something beyond a slight abnormality or a

combination of slight abnormalities which would have no more

than a minimal effect on an individual's ability to work.”
                                    12
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 13 of 34 PageID: 635



McCrea, 370 F.3d at 360.

      When making the RFC determination, the ALJ is required

to:

      [C]consider all your symptoms, including pain, and the
      extent to which your symptoms can reasonably be accepted
      as consistent with the objective medical evidence and
      other evidence. By objective medical evidence, we mean
      medical signs and laboratory findings . . . . By other
      evidence, we mean . . . statements or reports from you,
      your treating or nontreating source, and others about
      your medical history, diagnosis, prescribed treatment,
      daily activities, efforts to work, and any other evidence
      showing how your impairment(s) and any related symptoms
      affect your ability to work. . . .

20 C.F.R. § 416.945.

      Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be

severe, as well as those that are not deemed to be severe at

step two.    See 20 C.F.R. § 416.945(a)(2) (“We will consider

all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not “severe,” as explained in §§ 416.920(c), 416.921, and

416.923, when we assess your residual functional capacity.”).

      To support Plaintiff’s contention that the ALJ erred at

step two, and also in his RFC determination, Plaintiff argues

that she “has sought treatment from multiple medical providers

for all of her impairments for a number of years.           There is
                                    13
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 14 of 34 PageID: 636



objective evidence to support the Plaintiff’s subjective

complaints.    There is ample evidence of treatment for the same

in the form of medication management, including narcotic

medication, nerve medication and mental health medication.

This is significant as evidence supports some degree of

limitation, and the ALJ did not discount or otherwise explain

his reasons for ignoring the same.”        (Docket No. 7 at 23-24.)

      Other than citing to records showing that she was treated

for these various ailments, ranging from IBS to bunions, and

that she suffered various issues from them, Plaintiff fails to

specify what the ALJ overlooked in consideration of these

impairments.    To the contrary, the ALJ detailed each

impairment and fully explained why he did not find any of them

to be severe (R. at 15-18), and Plaintiff fails to make any

argument specific to each impairment as to how the ALJ erred

in his analysis.

      With regard to their impact on the RFC determination even

when those impairments are considered not severe, Plaintiff

does not articulate what additional restrictions should have

been implemented. 9    It is Plaintiff’s burden to establish the


9The only impairment Plaintiff specifically addresses in the
context of a non-severe impairment’s effect on her RFC is
migraines. Plaintiff argues that there “is record evidence
that Plaintiff’s migraines are so severe that they would have
                               14
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 15 of 34 PageID: 637



severity of her impairments, and Plaintiff’s challenge to the

ALJ’s consideration of her non-severe impairments amounts to

mere disagreement with his analysis rather than showing any

substantive error.     See, e.g., Perkins v. Barnhart, 79 F.

App’x 512, 514–15 (3d Cir. 2003) (“Perkins's argument here

amounts to no more than a disagreement with the ALJ's

decision, which is soundly supported by substantial

evidence.”); Moody v. Commissioner of Social Security

Administration, 2016 WL 7424117, at *8 (D.N.J. 2016) (“[M]ere

disagreement with the weight the ALJ placed on the opinion is

not enough for remand.”); Grille v. Colvin, 2016 WL 6246775,

at *8 (D.N.J. 2016) (“Distilled to its essence, Plaintiff's

argument here amounts to nothing more than a mere disagreement

with the ALJ's ultimate decision, which is insufficient to

overturn that decision.”).

      2.    Whether the ALJ erred in failing to perform a
            function-by-function analysis in his RFC
            determination

more than a ‘minimal’ effect on her ability to work.
Furthermore, incorporating appropriate limitations on the
Plaintiff’s tolerance for noise will erode the jobs available
at all exertional levels. Likewise, despite significant
testimony and evidence related to migraines, no limitation or
allowance for absences or being off-task in any way was
assessed.” (Docket No. 7 at 22-23.) Plaintiff, however,
fails to cite to the professed “significant testimony and
record evidence” that shows the impact of migraines on her
RFC. Indeed, Plaintiff does not even claim disability for
migraines.
                               15
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 16 of 34 PageID: 638




      Plaintiff argues that the ALJ erred in his RFC

determination by not specifically addressing all seven

exertional capacity functions required to be assessed by the

ALJ with regard to Plaintiff’s IBS. 10       SSR 96-8p provides,

“Exertional capacity addresses an individual’s limitations and

restrictions of physical strength and defines the individual’s

remaining abilities to perform each of seven strength demands:

Sitting, standing, walking, lifting, carrying, pushing, and

pulling.    Each function must be considered separately (e.g.,

‘the individual can walk for 5 out of 8 hours and stand for 6

out of 8 hours’), even if the final RFC assessment will

combine activities (e.g., ‘walk/stand, lift/carry,

push/pull’).”     The RFC is a function-by-function assessment

based on all of the relevant evidence of an individual’s

ability to do work-related activities, but an ALJ does not

need to use particular language or adhere to a particular

format in conducting his RFC analysis.         Ungemach v.

Commissioner of Social Security, 2019 WL 3024858, at *4

(D.N.J. 2019) (citing Jones v. Barnhart, 364 F.3d 501, 505 (3d


10At the beginning of this section of        Plaintiff’s brief, she
also argues that the ALJ erred in not        addressing the
functional limitations of Plaintiff’s        hip pain and cervical
impairments. Plaintiff fails to make         any further argument on
those impairments.
                               16
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 17 of 34 PageID: 639



Cir. 2004)).    SSR 96-8p requires that each function “must be

considered,” but it does not require every function to be

specifically delineated in the RFC.        Indeed, SSR 96-8p

contemplates that in his “final RFC assessment,” an ALJ may

assess the functions in combination rather than individually.

      Plaintiff argues that “[a]ppropriate limitations in

sitting, standing, lifting, and carrying plus appropriate

additional off-task time due to Claimant’s IBS would likely

have resulted in a finding that there was no work in the

national economy that Claimant could perform.”          (Docket No. 7

at 26.)   Plaintiff does not articulate what those “appropriate

limitations” are with regard to any of the seven exertional

capacity functions.      Plaintiff only argues that “taking the

ALJ’s finding that Claimant would be off-task 8% of the time .

. ., even an additional 3% time off-task for Claimant’s IBS

would be beyond the customary 10% time off-task that the

Vocational Expert testified would preclude competitive

employment at the unskilled level.”        (Id.)    The eight-percent

off-task finding is discussed below with regard to step five,

but in the context of Plaintiff’s function-by-function

argument, Plaintiff’s contention that her IBS would cause her

to be off task three percent more of the time is a conclusion

without support from the record, and is, again, simply a
                                    17
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 18 of 34 PageID: 640



disagreement with the ALJ’s assessment of Plaintiff’s non-

severe impairments.      As such, Plaintiff’s argument does not

present a meritorious basis for remand on this issue.

      3.    Whether the ALJ erred in his evaluation of the
            opinion evidence

      An ALJ is required to state what weight he ascribes to a

medical opinion, but not to other forms of medical evidence.

20 C.F.R. § 416.927(c) (“How we weigh medical opinions.

Regardless of its source, we will evaluate every medical

opinion we receive. Unless we give a treating source's medical

opinion controlling weight under paragraph (c)(2) of this

section, we consider all of the following factors in deciding

the weight we give to any medical opinion.”).

      Plaintiff challenges the ALJ’s assessment of opinions

provided by three medical sources (Lawrence Mintzer, Ph.D.,

Barry Kardos, Ph.D., and Marcus Magnet, M.D.), her boyfriend,

Scott Heller, and her friend, Alicia Anderson.

      Lawrence Mintzer, Ph.D. - Dr. Mintzer is a state

consultative psychologist who evaluated Plaintiff one time on

March 15, 2016 regarding her alleged mental impairments.            The

ALJ first considered Dr. Mintzer’s examination findings at

step three in his assessment of whether Plaintiff’s mental

impairments met the Listings.       In that section, and


                                    18
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 19 of 34 PageID: 641



specifically with regard to Plaintiff’s ability to get along

with others, the ALJ found a moderate limitation.           To support

that finding, the ALJ noted that Plaintiff had alleged she was

fired due to problems getting along with others, but Dr.

Mintzer reported that Plaintiff told him she had stopped

working due to a fall which resulted in a brain bleed.            (R. at

20.)    The ALJ concluded, “Due to the conflicting evidence, the

claimant has not established by a preponderance of the

evidence that her job action arose due to problems getting

along with others or taking direction.”         (Id.)

       Later in his decision, the ALJ assessed Dr. Mintzer’s

opinion to support his RFC determination.          The ALJ summarized

Dr. Mintzer’s consultative report in detail (R. at 24, 28),

and the ALJ explained the weight he provided Dr. Mintzer’s

opinion:

       Lawrence Mintzer, Ph.D., concluded on March 15, 2016 that
       the claimant's limitations were moderate to severe in
       degree (Exhibit B3F). The undersigned assigns some
       weight to Dr. Mintzer's opinion (Exhibit B3F). The
       undersigned assigns little weight to the opinion that the
       claimant was severely limited based upon the conclusions
       in Finding 3 above. The undersigned assigns great weight
       to his opinion that the claimant was moderately limited
       based upon the conclusions in Finding 3 above
       demonstrating limitations of no more than a moderate
       level. Further, Dr. Mintzer was not an examining doctor 11

11It appears that Dr. Mintzer examined Plaintiff in person,
rather than only reviewed her medical records and other record
evidence as some consultative examiners do. The Court
                               19
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 20 of 34 PageID: 642



      and his opinion is somewhat vague.

(R. at 29-30.)

      Plaintiff argues that the ALJ erred in his assessment of

Dr. Mintzer’s opinion because the step three analysis should

not be imported to the RFC analysis since the “findings at

Step Three are the ALJ’s own.”        Plaintiff does not cite to any

law that precludes the ALJ’s reference to evidence discussed

at step three later in an ALJ’s decision.          Instead of

referring to the discussion of Dr. Mintzer’s records at step

three, which was perhaps in an effort to avoid being

repetitive and exacerbating the length of the already lengthy

24-page, single-spaced decision, the ALJ could have simply

copied the same recitation of the evidence to the section

assessing Plaintiff’s RFC.       While the analysis of that

evidence may change depending on the step in the sequential

step analysis it is being considered, the evidence itself does

not change.    Moreover, Plaintiff’s statement that the ALJ’s

step three findings are “his own” is of no moment, as the RFC

determination is also the sole province of the ALJ, and an

ALJ’s decision as a whole is ultimately “his own.”



construes this statement to differentiate Dr. Mintzer from
Plaintiff’s other medical providers who treated Plaintiff on
more than one occasion and did not only examine her as part of
the disability claim process.
                               20
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 21 of 34 PageID: 643



      Plaintiff also takes issue with the ALJ’s finding that

Dr. Mintzer’s opinion was “vague” because the ALJ does not

explain what was vague about his opinion, and Plaintiff

questions what more Dr. Mintzer could have provided.            An ALJ

is permitted to accept or reject all or part of any medical

source’s opinion, as long as the ALJ explains his reasons and

supports his assessment with substantial evidence.           Plummer v.

Apfel, 186 F.3d 422, 439 (3d Cir. 1999).         Plaintiff may

disagree with how the ALJ viewed Dr. Mintzer’s opinion, but

the ALJ properly explained with support from the record the

weight he afforded Dr. Mintzer’s opinion based on the reasons

articulated above, including his view that it was “vague,” or

in other words, imprecise or unclear.

      Barry Kardos, Ph.D. - Dr. Kardos is a state consultative

psychologist who evaluated Plaintiff one time on August 5,

2016 regarding her alleged mental impairments.          In his

decision, the ALJ provided a detailed summary of Dr. Kardos’s

findings.    (R. at 24.)    The ALJ noted that as with Dr.

Mintzer, Plaintiff did not have the benefit of Adderall prior

to being tested by Dr. Kardos.        The ALJ found that Dr.

Kardos’s opinion “demonstrates greater functional deficits

than the claimant exhibited during Dr. Mintzer's evaluation

suggesting that without professionally managed mental
                                    21
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 22 of 34 PageID: 644



health treatment, the claimant was undertreated.           Her IQ score

evaluations were performed without the benefit of Adderall,

which was not prescribed until 2018.”         (R. at 28.)    As to Dr.

Kardos’s opinion, the ALJ recounted:

      Dr. Kardos concluded on August 18, 2016 that the claimant
      was not capable of working a full time employment
      position, eight hours a day, five days a week for at
      least the next 12 months (Exhibit B6F). He concluded that
      she had no limitation in being aware of hazards and
      taking appropriate precautions. She was limited but
      satisfactory in asking simple questions or requesting
      assistance. She was limited between being seriously
      limited to having no useful ability to perform the
      remainder of the activities involved in the mental
      abilities and aptitudes needed to do unskilled work.

      The undersigned assigns Dr. Kardos' opinion some weight
      (Exhibit B6F). The undersigned assigns great weight to
      his opinion that the claimant has no limitation in being
      aware of hazards and taking appropriate precautions and
      limited but satisfactory in asking simple questions and
      requesting assistance. His opinion is consistent with the
      conclusions in Finding 4 above for the reasons noted
      there. The undersigned assigns little weight to the
      remainder of his opinions because they are not consistent
      with the conclusion in Finding 3 above. Further, his
      opinion was an examination produced expressly for this
      case based upon the claimant's self-reports in many
      areas.

(R. at 30.)

      Plaintiff argues that the ALJ erred in his assessment of

Dr. Kardos’s opinion because the ALJ cherrypicked it,

assigning “great weight” to those portions he liked and

assigning “little weight” to those he did not, and he

substituted his judgment for that of a medical professional
                                    22
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 23 of 34 PageID: 645



without further explanation.       It is Plaintiff’s burden to show

she is incapable of working, and that the ALJ’s decision that

she is capable of working is not supported by substantial

evidence.    To meet that burden, Plaintiff must present

arguments supported by record.        Plaintiff fails to point to

evidence that contradicts the evidence that supports the

portions of Dr. Kardos’s opinion the ALJ afforded great weight

and little weight, and the evidence for which the ALJ

substituted his own judgment.       Plaintiff’s argument is

conclusory and presents mere disagreement with how the ALJ

evaluated Dr. Kardos’s opinion.

      Plaintiff also argues that the ALJ dismissed significant

portions of Dr. Kardos’s opinion because the doctor relied on

her self-reports, and that is in error because most mental

health impairments may only be assessed based on a person’s

statements.    Even accepting that this observation may be

generally true, Plaintiff again has failed to show specific

examples of how Plaintiff’s self-reports corroborate her

alleged limitations.      Moreover, in the ALJ’s decision as a

whole, the ALJ detailed Plaintiff’s testimony regarding her

mental impairments and the impact they have on her daily

living activities, and the ALJ recounted the content of what

Plaintiff reported to the medical sources.          The ALJ contrasted
                                    23
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 24 of 34 PageID: 646



those “self-reports” with other record evidence to determine

the weight he afforded each medical opinion and ultimately

Plaintiff’s RFC.     This is precisely what is required of an

ALJ, and the ALJ here did not err in his consideration of Dr.

Kardos’s opinion. 12


12See Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (“We
are also cognizant that when the medical testimony or
conclusions are conflicting, the ALJ is not only entitled but
required to choose between them.... [W]e need from the ALJ not
only an expression of the evidence s/he considered which
supports the result, but also some indication of the evidence
which was rejected.”); 20 C.F.R. § 416.929 (“Because symptoms
sometimes suggest a greater severity of impairment than can be
shown by objective medical evidence alone, we will carefully
consider any other information you may submit about your
symptoms. The information that your medical sources or
nonmedical sources provide about your pain or other symptoms
(e.g., what may precipitate or aggravate your symptoms, what
medications, treatments or other methods you use to alleviate
them, and how the symptoms may affect your pattern of daily
living) is also an important indicator of the intensity and
persistence of your symptoms. Because symptoms, such as pain,
are subjective and difficult to quantify, any symptom-related
functional limitations and restrictions that your medical
sources or nonmedical sources report, which can reasonably be
accepted as consistent with the objective medical evidence and
other evidence, will be taken into account as explained in
paragraph (c)(4) of this section in reaching a conclusion as
to whether you are disabled. We will consider all of the
evidence presented, including information about your prior
work record, your statements about your symptoms, evidence
submitted by your medical sources, and observations by our
employees and other persons.”); SSR 16-3-p (“An individual’s
statements may address the frequency and duration of the
symptoms, the location of the symptoms, and the impact of the
symptoms on the ability to perform daily living activities. An
individual’s statements may also include activities that
precipitate or aggravate the symptoms, medications and
treatments used, and other methods used to alleviate the
                               24
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 25 of 34 PageID: 647



      Marcus Magnet, M.D. - Dr. Magnet is an internist who

began treating Plaintiff on August 4, 2015.          In his decision,

the ALJ detailed many of Plaintiff’s visits with Dr. Magnet

with regard to each of her claimed impairments.           (R. at 13,

15, 16, 17, 22, 23-26, 27.)       In his assessment of Dr. Magnet’s

opinion, the ALJ provided a comprehensive explanation:

      Dr. Magnet concluded on September 6, 2018 that the
      claimant's medication caused significant side effects
      that could be expected to limit the effectiveness of her
      work duties (Exhibit B7F). She had knee and back pain on
      a daily basis. She would be off task more than 25 percent
      of the time.

      Dr. Magnet concluded on September 6, 2018 that the
      claimant was markedly limited in her ability to remember
      work like procedures, complete a normal work day and work
      week without interruptions from psychologically based
      symptoms, and deal with normal work stress (Exhibit B7F).
      She was mildly to moderately limited in all other areas
      of abilities and aptitudes needed to do unskilled work.
      She had moderate to marked limitations in her ability to
      perform semi­ skilled to skilled work. She had moderate
      or less limitations in her ability to interact
      appropriately with the general public, maintain socially
      appropriate behavior, adhere to standards of neatness and
      cleanliness, travel in unfamiliar places and use public
      transportation.

      The undersigned assigns little weight to Dr. Magnet's
      opinions (Exhibit B7F). The undersigned finds Dr.
      Magnet's conclusions to be inconsistent with the record
      and determines that Dr. Magnet's lack of expertise in
      vocational training and occupational health coupled with
      his specialty in internal medicine has not provided a

symptoms. We will consider an individual’s statements about
the intensity, persistence, and limiting effects of symptoms,
and we will evaluate whether the statements are consistent
with objective medical evidence and the other evidence.”).
                               25
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 26 of 34 PageID: 648



      balanced review of the claimant's limitations.

      Dr. Magnet's assessment that the claimant does not have a
      capacity for work is given little weight because the
      totality of the medical evidence shows that the claimant
      is not as limited as determined by Dr. Magnet. The record
      suggests that Dr. Magnet, who does not have a
      specialization in orthopedics, psychiatry or psychology,
      relied heavily on the claimant's subjective complaints
      regarding her physical impairments to guide the
      completion of his opinion. Further, regardless of Dr.
      Magnet's conclusions about the claimant's disabled
      status, opinions regarding a claimant's ability to work
      are administrative findings and as such are reserved to
      the Commissioner (20 CFR 416.927).

(R. at 30-31.)

      Plaintiff argues that the ALJ erred in his evaluation of

Dr. Magnet’s opinion by making a blanket statement that a

treating source’s opinion is “inconsistent with the record”

without more explanation.       This argument is unpersuasive

because the ALJ provided a detailed analysis of the entire

record to contrast Dr. Magent’s opinion with the other

evidence.

      Plaintiff further argues that requiring or even

suggesting that a treating physician have “vocational

training” or training in “occupational health” in order to be

accorded increased weight is in error.         Contrary to

Plaintiff’s argument, the ALJ did not hold that vocational or

occupational training was required for him to afford Dr.

Magnet’s opinion increased weight, but rather the ALJ made the
                                    26
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 27 of 34 PageID: 649



point to discount some of Dr. Magnet’s opinions because he did

not have specific training in areas about which he was

opining.    That is a legitimate factor for the ALJ to consider.

See 20 C.F.R. § 416.927(c)(2)(ii) (“Generally, the more

knowledge a treating source has about your impairment(s) the

more weight we will give to the source's medical opinion.            We

will look at the treatment the source has provided and at the

kinds and extent of examinations and testing the source has

performed or ordered from specialists and independent

laboratories.     For example, if your ophthalmologist notices

that you have complained of neck pain during your eye

examinations, we will consider his or her medical opinion with

respect to your neck pain, but we will give it less weight

than that of another physician who has treated you for the

neck pain.    When the treating source has reasonable knowledge

of your impairment(s), we will give the source’s medical

opinion more weight than we would give it if it were from a

nontreating source.”); 20 C.F.R. § 416.927(c)(5) (“We

generally give more weight to the medical opinion of a

specialist about medical issues related to his or her area of

specialty than to the medical opinion of a source who is not a

specialist.”).

      Finally, Plaintiff argues that the ALJ provided no
                                    27
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 28 of 34 PageID: 650



reasonable basis for discounting Plaintiff’s treating

provider’s opinion evidence on its merits, because as a

treating physician, Dr. Magnet’s reports should be afforded

great weight.     This argument appears to be a conclusory

summary statement of the other challenges to the ALJ’s

assessment of Dr. Magnet, and provides no further substantive

argument.

      As this Court has noted, an ALJ may reduce his reliance

upon a treating physician’s opinions if those opinions are

inconsistent with other medical evidence, and if he explains

his reasoning.     Plummer, 186 F.3d at 439.       Here, the ALJ

fulfilled this obligation in his assessment of Dr. Magent’s

opinion, and consequently, the ALJ did not err in his

evaluation of Dr. Magnet’s treatment records or the weight he

afforded Dr. Magnet’s opinions.

      The third-party witness opinions of Plaintiff’s boyfriend

and friend - Plaintiff’s long-term boyfriend, Scott Heller,

and her friend, Alicia Anderson, provided third-party function

reports regarding their perceptions of the effects of

Plaintiff’s claimed impairments on her daily living

activities.    The ALJ explained the weight he afforded each

opinion:

      Mr. Heller indicated in an undated statement that the
                                    28
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 29 of 34 PageID: 651



      claimant's anxiety had worsened over the years (Exhibit
      Bl SE). She could not hold a job because she did not
      leave her home and she was taking a lot of medication.

      The undersigned assigns some weight to Mr. Heller's
      opinions (Exhibits B3E and Bl5E). The undersigned finds
      no evidence that he has any background in psychology or
      psychiatry. He was not in a treatment relationship with
      the claimant. However, he did know the claimant for a
      period of time. The undersigned assigns weight to his
      opinions to the extent noted in Finding 3 above for the
      reasons noted there. Finding his opinion is conclusory
      and does not reflect much detail.

      Ms. Anderson indicated in an undated statement that the
      claimant needed assistance from her fiance, family and
      Ms. Anderson to manage her daily activities (Exhibit
      Bl2E). She was able to take care of her children but not
      herself. The claimant was not to drive or exert herself
      due to her medications. She would drive locally for her
      children's appointments and she did not like to leave
      home. Ms. [Anderson] changed all of her doctor's to match
      the claimant's so she could provide explanations to the
      doctors and to the claimant. She reminded the claimant
      about taking her medications.

      The undersigned assigns some weight to Ms. Anderson's
      opinion (Exhibits Bl2E). The undersigned finds no
      evidence that she has any background in psychology or
      psychiatry. She was not in a treatment relationship with
      the claimant. However, she did know the claimant for a
      period of time. The undersigned assigns weight to her
      opinion to the extent noted in Finding 3 above for the
      reasons noted there. Further, her opinion is vague.

(R. at 31.)

      Plaintiff argues that the ALJ inappropriately discounted

this evidence stating that these individuals were not in

treating relationships Plaintiff and they did not they have

any specialized medical background.        Contrary to Plaintiff’s


                                    29
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 30 of 34 PageID: 652



argument, the regulations explicitly permit the ALJ to

consider these factors.      See SSR 06-03p (effective for claims

filed before March 27, 2017, 82 F.R. 5844) (providing six

factors when considering “other nonmedical sources”: How long

the source has known and how frequently the source has seen

the individual; How consistent the opinion is with other

evidence; The degree to which the source presents relevant

evidence to support an opinion; How well the source explains

the opinion; Whether the source has a specialty or area of

expertise related to the individual’s impairment(s); Any other

factors that tend to support or refute the opinion).

      Plaintiff also argues that the ALJ failed to point to any

objective evidence on the record that contradicts the opinions

of the third-party witness statements.         Plaintiff does not

point to evidence in the record that supports the third-party

witness statements, and, moreover, this conclusory statement

is belied by the record.       The ALJ fully explained how

Plaintiff’s boyfriend and friend’s statements conflicted with

the other evidence in the record.        See, e.g., Zirnsak v.

Colvin, 777 F.3d 607, 613 (3d Cir. 2014) (“In evaluating the

lay testimony of Zirnsak’s family, friends, and husband, the

ALJ explicitly followed the guidance set forth in SSR 06–03p.

He evaluated the relevant factors, assessed the credibility of
                                    30
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 31 of 34 PageID: 653



certain evidence, and explained why he found certain evidence

to be not credible.”).

      Based on the foregoing, the Court finds that the ALJ did

not err in his consideration of the opinion evidence.

      4.    Whether the ALJ erred in finding that Plaintiff
            would be off-task eight percent of the workday

      In the RFC determination, the ALJ determined that

Plaintiff “would be off task 8 percent of the work day in

addition to normal breaks of 15 minutes each morning and

afternoon and 30 minutes for lunch and would use one day of

unscheduled absence per month.”          (R. at 21.)   Plaintiff argues

that the ALJ failed to explain his finding that Plaintiff

would be off-task eight percent of the day, and the ALJ failed

to present this limitation to the VE at the hearing.

      Plaintiff’s argument is unavailing.         At the hearing, when

asked twice about the tolerance of an employer whose employee

would be off-task, the VE testified, “Typically in unskilled

occupations a pattern of being off-task 10 percent

or greater ongoing would preclude competitive employability.”

(R. at 78, 79.)     Although the ALJ did not specifically ask the

VE about being off-task eight percent, it is evident from the

VE’s testimony that less than ten percent off-task would be

within an employer’s tolerance.          Additionally, the ALJ’s


                                    31
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 32 of 34 PageID: 654



determination that Plaintiff would be off-task for eight

percent of the day is supported by the overall record, about

which the ALJ explicitly explains:        “The undersigned assigned

limitations in the claimant's residual functional capacity as

assigned to consider the conclusions in Finding 3 above for

the reasons noted there.       The undersigned assigned

off task and one unscheduled absence per month to consider her

mental impairments.”      (R. at 29.)

      Plaintiff argues that “the VE was never asked whether

this tolerance would be decreased if all of the other

limitations identified previously were considered,” and remand

is necessary because the ALJ did not pose a complete

hypothetical to the VE.      The Court does not agree.       Plaintiff

fails to identify “all of the other limitations identified

previously” that the ALJ did not include in the hypothetical

to the VE, and moreover, an ALJ is only required to pose

hypotheticals to a VE that contain the claimant’s medically

established impairments, rather than all of the impairments a

claimant claims.     See Pidgeon v. Colvin, 2016 WL 2647666, at

*13 (D.N.J. 2016) (citing Burns v. Barnhart, 312 F.3d 113, 123

(3d Cir. 2002) (quoting Chrupcala v. Heckler, 829 F.2d 1269,

1276 (3d Cir. 1987); Rutherford v. Barnhart, 399 F.3d 546, 554

(3d Cir. 2005)) (“[A] hypothetical posed to a vocational
                                    32
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 33 of 34 PageID: 655



expert must reflect all of a claimant's impairments.            But this

do[es] not require an ALJ to submit to the vocational expert

every impairment alleged by a claimant.         Rather, in posing a

hypothetical to the VE, references to all impairments

encompass only those that are medically established.            And that

in turn means that the ALJ must accurately convey to the

vocational expert all of a claimant's credibly established

limitations.    As the Third Circuit noted in Rutherford,

objections to the adequacy of hypothetical questions posed to

a vocational expert often boil down to attacks on the RFC

assessment itself.     Accordingly, if the ALJ did not

incorporate the limitation into the RFC, then the ALJ did not

need to incorporate the limitation into the hypothetical posed

to the VE.” (internal quotations omitted)).

       The Court finds that the ALJ did not err in determining

Plaintiff would be off-task eight percent of the day, or in

the hypotheticals presented to the VE.

III. CONCLUSION

      This Court may not second guess the ALJ’s conclusions,

but may only determine whether substantial evidence supports

the ALJ’s determinations.       Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).       The Court finds that the ALJ’s
                                    33
Case 1:20-cv-00417-NLH Document 14 Filed 12/22/20 Page 34 of 34 PageID: 656



determination that Plaintiff was not totally disabled as of

June 16, 2015 is supported by substantial evidence.           The

decision of the ALJ will therefore be affirmed.

      An accompanying Order will be issued.



Date: December 22, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    34
